Citation Nr: 1225439	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-17 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

3.  Entitlement to service connection for left ankle disability, to include as secondary to left knee disability.

4.  Entitlement to service connection for right ankle disability, to include as secondary to left knee disability.

5.  Entitlement to service connection for left hip disability, to include as secondary to left knee disability.

6.  Entitlement to service connection for right hip disability, to include as secondary to left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran presented testimony before the Board in June 2009.  The transcript has been associated with the claims folder. 

The Veteran withdrew his request for a personal hearing before his local RO in January 2009.  As such, there are no outstanding hearing requests of record. 

In pertinent part, a September 2009 Board decision dismissed claims of service connection for left ear hearing loss, tinnitus, stomach problems, throat problems, headaches, a nose disability, vertigo and dizziness.  The Board denied a claim of service connection for low back disability, and reopened a claim of service connection for left knee disability.  Furthermore, the Board remanded service connection claims for bilateral knee, ankle and hip disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

In October 2011, the Board referred this case for expert medical opinion from an orthopedic surgeon within the Veterans Health Administration (VHA).  The opinion received, dated January 2012, was provided to the Veteran with an additional 60-day period within which to provide additional evidence and/or argument.  In a statement received in April 2012, the Veteran indicated having no further argument or evidence to submit in support of his claims.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably manifested traumatic chondromalacia of the left knee at the time he entered service in August 1960, and such disability clearly and unmistakably was not aggravated beyond the normal progress of the disorder during active service.

2.  A chronic right knee disability did not manifest in service, arthritis was not manifest during the first postservice year, and a current disability of the right knee is not due to an event during active service or proximately due to a service-connected disability.

3.  A chronic left ankle disability did not manifest in service, arthritis was not manifest during the first postservice year, and a current disability of the left ankle is not due to an event during active service or proximately due to a service-connected disability.

4.  A chronic right ankle disability did not manifest in service, arthritis was not manifest during the first postservice year, and a current disability of the right ankle is not due to an event during active service or proximately due to a service-connected disability.

5.  A chronic left hip disability did not manifest in service, arthritis was not manifest during the first postservice year, and a current disability of the left hip is not due to an event during active service or proximately due to a service-connected disability.

6.  A chronic right hip disability did not manifest in service, arthritis was not manifest during the first postservice year, and a current disability of the right hip is not due to an event during active service or proximately due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for right knee disability, to include as secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for entitlement to service connection for left ankle disability, to include as secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for entitlement to service connection for right ankle disability, to include as secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for entitlement to service connection for left hip disability, to include as secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for entitlement to service connection for right hip disability, to include as secondary to left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disability of the knees, ankles and hips.  He argues that chronic left ankle and left knee disabilities had their onset during active service, and that his left knee disability caused or aggravated arthritis of the right knee, right ankle, and both hips.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, such as arthritis, may be established based on a presumptive basis by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096. 

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Notably, the provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006, which is during the appeal period.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions appear to amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995 by requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).

To the extent this provision applies, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not technically require the establishment of a baseline before an award of service connection may be made.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits). Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and STRs, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case. 

Factual Summary

The Veteran served on active duty from August 1960 to August 1964.  His enlistment examination, dated August 26, 1960, was significant only for report of a left elbow fracture at the age of 13, and having a "car injury" 9 months previous.  Otherwise, there was no lay or medical evidence regarding any other orthopedic injury or disability.

On August 31, 1960, the Veteran was referred for orthopedic evaluation based upon a history of left knee injury during an automobile accident 9 months previous.  After the accident, he had experienced 3 to 4 weeks of swelling which had resolved.  However, he continued to experience occasional episodes of give-way absent locking.  Physical examination of the left knee was entirely within normal limits.  X-ray examination of the left knee was negative but a non-osteogenic fibroma was noted on the distal shaft of the left femur.  The examiner provided an impression of normal left knee.

An October 1, 1960 service treatment record (STR) reflected complaint of "Trick Knee Pains (Left)."  The Veteran reportedly hit his knee on a rack.  The examiner noted "[s]light extension."  Treatment included Aspirin, Phenacetin & Caffeine (APC) tablets, whirlpool baths, an ace bandage and temporary duty for three days.

A January 1961 STR included a vague reference to the left leg.

A September 1961 STR included the Veteran's report of difficulty flexing the left knee after being struck on the knee by a garbage truck.  However, the examiner noted that the Veteran appeared to have sustained a blow to the left quadricep resulting in a muscle bruise.  Examination resulted in an impression of muscle bruise and benign cystic bone lesion.  Treatment included Robaxin, aspirin (ASA), whirlpool and orthopedic referral.

An October 1961 orthopedic evaluation noted the Veteran's complaint of intermittent left hip and thigh pain.  Examination resulted in impressions of intermittent muscular pain of the left hip of questionable (?) cause and non-ossifying fibroma of the left femur.

A January 1963 letter from a law firm to the Department of Navy requested treatment records of the Veteran in relation to an alleged injury during an automobile accident prior to enlistment.

On March 1, 1963, the Veteran was referred for orthopedic examination due to a history of intermittent bouts of left knee pain and swelling "following auto accident in 1959."  The Veteran otherwise described "soreness and cramping" sensation.  The symptoms usually subsided with whirlpool and ace support treatment.  Examination was significant for marked tenderness along the medial aspect of the left knee and a questionably positive McMurray's test.

A March 4, 1963 orthopedic examination reflected the Veteran's report of occasional left knee give-way into flexion absent any history of locking symptoms.  Examination was significant for moderate patellar crepitus and tenderness on the infero-medial aspect of the patella.

An April 8, 1963 orthopedic evaluation, to evaluate complaint of pain and swelling of the left knee, found no significant signs except for minimal subpatellar crepitus.  No treatment was required.

On his August 1964 separation examination, the Veteran generally reported a history of "trick" or locked knee.  Examination indicated a normal clinical evaluation of the lower extremities.

Postservice, there is no documentation of treatment for disability involving the knees, ankles, or hips until a March 1993 private chiropractor treatment record vaguely referenced the left heel and both ankles.  On a medical history dated May 1993, the Veteran did not endorse current symptoms involving the feet, knees, or hips.

A November 2001 treatment record from Dr. G. first reflects the Veteran's report of a "snap" injury to his left ankle while wrestling in service, which had been hurting ever since.  Examination revealed reasonably good range of motion which was possibly a little diminished in all ranges.  There was no particular discomfort to range of motion, but there was some discomfort to palpation around the anterior and lateral malleolus.  X-ray examination revealed minimal to moderate degenerative joint disease (DJD).

A November 2001 letter from Dr. G reported a verbal history from the Veteran of having developed a left ankle injury while wrestling in service.  The examiner noted that his charts did not reflect a prior history of left ankle problems and, apparently, the Veteran did not have the need to seek treatment.  Following x-ray and physical examination, the examiner opined that the Veteran's ankle pain was secondary to mild to moderate degenerative disease/osteoarthritis.

A November 2001 letter from the Veteran's spouse reflected her personal observation of the Veteran suffering from left ankle pain since approximately 1975, which he treated with Ben Gay, Deep Heat, Tiger Balm and ace bandages.  The Veteran had attributed his ankle symptoms to an inservice wrestling injury.

A March 1992 VA Compensation and Pension (C&P) examination report reflected the Veteran's history of left ankle injury during service treated with supportive taping and bracing of the ankle.  He described the ankle as becoming very red, swollen and subsequently bruised.  Post-service, the Veteran worked as a truck driver which had a manual transmission.  He reported current symptoms of constant left ankle pain of 10/10 severity exacerbated by factors such as changes in weather and extensive activity.  Examination was significant for left ankle dorsiflexion to 15 degrees and plantar flexion to 38 degrees.  The ankle appeared to create an antalgic gait favoring the left ankle when walking.  There did not appear to be any skin breakdown although there was symmetrical callusing along the entire plantar aspect of both feet.  There was no unusual shoe wear pattern.  A November 2001 x-ray examination from Dr. G. revealed spurs on the medial and lateral malleoli as well as anteriorly.  There was also a heel spur.  The examiner offered a diagnosis of left ankle pain.  In pertinent part, the examiner also offered the following opinion:  

In light of the patient's history and exam, it is unlikely that the injury sustained while in the service to the left ankle is the culprit and cause of his left ankle pain today.  It would appear more likely that the bony spurs noted on the x-ray are causative agents in the patient's left ankle pain...

The Veteran first sought VA treatment for left ankle disability in August 2002.  He reported an original left ankle injury while wrestling in the service and described his foot and ankle as being painful.  In September 2002, the Veteran reported a past history of right ankle injury with no further details.  An evaluation by VA podiatrist Dr. JJD in May 2003 included the Veteran's report of chronic soreness since a wrestling injury to the left foot and ankle during service.  Examination resulted in diagnoses of bilateral pes planus, posterior tibial tendonitis, chronic left ankle strain, and capsulitis/tendonitis of the left ankle and midfoot.  It was noted that the Veteran's pes planus caused weakening of the posterior tibial muscles bilaterally.  The Veteran was subsequently fitted for orthotics.

A June 2003 opinion from Dr. JJD states as follows:

In response to your question concerning [the Veteran], "is it likely as not" that his left ankle ailment is possibly secondary to his wrestling in the service.  Yes this is likely.

[The] Veteran injured his left knee while wrestling in the service resulting in degenerative arthritis in this knee.  Additional injuries may have occurred at that time but are more consistent with a chronic, ongoing process.  This process occurs due to changes in ambulation because of the knee injury, creating increased stress to the ankle and hip.  This results in degenerative changes in these joints.  If this occurs long enough and sufficient pain is present [the Veteran] would start to protect the left leg causing increase shift in pressure to the right leg resulting in increased right knee pain.

While there is no specific traumatic incident causing these joint conditions that can be a direct attributing factor, [the Veteran's] degenerative changes are consistent with progressive arthritic changes resulting from injuries occurring while wrestling in the service.

A March 2004 VA treatment record noted increased edema of the right knee and lower extremity (LE) due to increased leg pressure when walking.  The Veteran had been experiencing pain of the left heel and malleolus.  There was no reference to left knee abnormality.  Mild degenerative joint disease of the right knee was first demonstrated by x-ray examination in June 2004.

In additional opinions dated June 2004, and April 2008, Dr. JJD essentially reiterated his 2003 opinion that the Veteran injured his left knee during a wrestling event during active service which caused him to favor his left leg and, consequently, caused degeneration of the right knee, ankles and left hip.

A December 2004 VA C&P examination report included the Veteran's report of recurrent left ankle sprains since an injury during service.  He noticed an increase of left ankle pain in 1980, when he started working as a truck driver.  At that time, he also reported increased pain of the left knee while climbing up and down trucks.  He had recently started to have right hip pain which the examiner thought represented right sacroiliac joint pain.  The Veteran denied right ankle and left hip pain.  Examination noted that the Veteran walked with a slightly antalgic gait pattern with short stances on the left.  The examiner offered a diagnosis of recurrent left ankle strain.  Following x-ray examination, the VA examiner offered the following opinion:

X-ray data of bil hip revealed normal.  X-ray data of bil. knee revealed degenerative arthritis bil.  More on right than left with genu valgus on the right.  X-ray data of bil ankle and foot revealed plantar and retrocalcaneal spur bil.  Ankle are normal bil.
Therefore, I could not find evidence that his ankles have degenerative arthritis.  However, his both knee have degenerative arthritis more on right.  Bil hip joints are fine and SI joint has no abnormality.  Since knee has bil OA with vulgus deformity on right, it is more likely osteoarthritis than traumatic arthritis.  Obesity, BMI is 41 is the most likely cause.  Right hip pain is most likely due to SI joint pain, cause is unknown, but since he has bilateral plantal fasciitis, it is likely that he has altered walking and this caused right SI joint pain, possible muscle pain or ligament pain.  I did not see any evidence that left ankle injury or left knee injury causes or aggravated right knee OA or possible right SI joint pain.
Again I need to mention that the veteran's complaint is different from the note written by the Regional Office.  However, regardless of this difference, I could not find any reason that his present problems are related to his service connected injury.

A July 2005 VA C&P examination report attributed a diagnosis of lumbosacral degenerative joint disease to obesity.

A June 2006 opinion from Dr. CNB found that the Veteran's current left knee problems, including degeneration per examination in 2004, were attributable to his military experiences.  Dr. CNB referred to a medical treatise for the proposition that trauma often injures the surrounding and supporting ligaments that slowly develops into advanced degenerative arthritis.  Dr. CNB also opined that the Veteran's left ankle and left hip degenerative changes were caused in significant part to left knee degeneration because of an antalgic gait.  As reason therefore, it was opined that the abnormal gait placed undue/unnatural forces on the Veteran's other joints causing premature wear.  It was further opined that this advanced wear affected his right-sided joints and likely contributed to current right knee changes.

In April 2010, Dr. CNB provided an additional opinion which again relied upon the Veteran's history of left knee injury during a wrestling match.  This report emphasized that, after this injury, the Veteran only performed the duties as a clerk or Yeoman.  Dr. CNB also reported that the post-service work history was non-strenuous and involved only white collar behind the desk type of work.

Notably, Dr. CNB reported that he was highly qualified to analyze this case due to his 11 years of post-graduate training, work as an accredited veteran service representative, his expertise in MRI imaging, and having conducted over 3000 independent medical opinions for veterans.  He asserted that his multi-system training qualified him to opine in all areas of medicine with special knowledge in the areas of polyarthritis of the knees due to his radiology sub-section training.  He was also a double Board-certified sub specialist with PGY-7 level training (4 years residency and 3 years Fellowship) as compared to an orthopedic surgeon who was only trained to the P-PGY 4 level.  He also indicated being only 1 of 3000 neuroradiologists in the country with his level of training.

A May 2010 VA C&P examiner indicated that x-ray examination demonstrated minor arthritic disease of both hips.  The VA examiner essentially attributed the Veteran's osteoarthritis of the hips, knees and ankles to the natural history of osteoarthritis given the Veteran's age and morbid obesity.  The examiner inaccurately reported that the Veteran did not have any left knee symptoms during service and failed to consider the potential diagnosis of a recurrent left ankle sprain since service.  An addendum opinion acknowledged the Veteran's report of cramping and soreness in service, but the ultimate opinion did not change.  

In November 2011, the Board requested additional medical opinion from an orthopedic surgeon to address multiple deficiencies in the medical opinions of record.  In January 2012, the Board received a medical opinion from a VHA Chief of Orthopedic Services and Clinical Associate Professor of Orthopedics at the Northport VA Medical Center which states as follows:

SPECIALIST OPINION REGARDING ABOVE CASE BASED ON SUPPLIED MEDICAL &SERVICE RECORD AS WELL AS PREVIOUS TES[T]IMONY BEFORE LAW JUDGE AND OUT SIDE VAMC REPORTS AND OPINIONS.

Extensive medical records were handed over to me, one week ago to date, from the office of C&P here at this hospital, on the above veteran and were comprehensively reviewed before making the opinion on the case.  

Summary of the history: - The veteran was in active service from 8/1960 to 8/1964.  In the past history before joining the service he had fractured his right elbow at the age of 13 and nine months prior to his induction into service, he had motor vehicle accident which caused sufficient trauma to his left knee that the knee was swollen for three to four weeks for which he litigated against the other party involved in the accident and settled for $900 according to his testimony.  Soon after joining the service within the same month, he started complaining about the same injured left knee and was examined on 26 August 1960 by the paramedics complaining of occasional give-way of the left knee.  An incidental finding of non---osteogenic fibroma was noted in the distal left femur but x-rays were otherwise negative for the knee pathology.  Impression was a normal knee joint and physical examination with subjective complaints of giving away.  He was seen again on October 1, 1960 and according to the service record he had complained of trick knee pain.  This time he had additional history of hitting his left thigh against a rack the treatment included APC tablets, by report box, and Ace bandage and temporary rest from duty for three days.  
After a vague reference to the left leg in January 1961 in the medical record, in September 1961 he reported hitting the left knee against a garbage truck which according to the examiner turned out to be a blunt trauma to the quadriceps muscles causing bruises.  Non-ossifying fibroma was again noted as incidental in the x-rays.  On March 1, 1963, the veteran was referred to orthopedic examination due to a history of intermittent bouts of left knee pain and swelling with history of auto accident nine months prior to joining the service again.  The veteran describes soreness and cramping sensation.  The symptoms he responded well to whirlpool and supportive treatment.  Physical examination was significant for tenderness along the medial joint line with questionably positive McMurray's test.  On March 4, 1963 orthopedic examination once again referred to left knee giving out in flexion without any history of locking.  On this occasion significant crepitus around patella and tenderness in the inferomedial part of the patella was noted.  He was examined again on March 8, 1963 with occasional history of left knee pain and swelling and except minimal subpatellar crepitus examination was noted to be normal for left knee.  Both lower extremities were judged to be normal on the examining physician at that time.
He took separation from the service in August 1964.  Apart from reporting a trick knee, normal clinical evaluation was noted in the separation document and evaluation.
Postservice history:- There is no documented medical record available for my review from 1964 to March 1993 for any relevant treatment.  In March 1993 patient was seen by a chiropractor who vaguely referenced left heel and both ankle pain.  In the follow-up report of May 1993, there was no symptoms noted for knees and hips.

Patient then sees a podiatrist in November 2001 (DR G) where the verbal history by the veteran is recorded by the podiatrist of a wrestling injury to the left ankle while in service.  After doing x-rays and a physical examination, the podiatrist noted moderate to moderate degenerative changes and osteoarthritis of the left ankle.  The veteran's spouse then writes a letter supporting her husband that he has been having pain in the left ankle since 1975 (11 years after discharge from service).  A compensation and pension examination in March 1992 the same history of left ankle injury during service and treatment with supporting tape and bracing of the left ankle was documented.  There was no such medical record to support this history.  It also must be worth noting that the veteran worked as a truck driver with manual transmission with severe pain in the left ankle on and off affected by change in weather and extensive activity.  The same podiatrist (DR G) had noted bone spurs around the heel on x-rays of 11/2001.
The compensation and pension examiner at the VA facility gave opinion that it was unlikely that the injury sustained while in-service to the left ankle based solely on history without any documentation in the medical record of service, was the culprit in cause of his left ankle symptoms.  In his opinion bone spurs around the heel of the cause of his pain around the ankle and foot.
Another VA podiatrist by name of Dr. J.J.D, in May 2003 indicated that the patient had bilateral pes planus (flatfeet) with posterior tibial tendinitis, chronic left ankle strain, capsulitis of the left ankle and midfoot and weakening of posterior tibial muscles bilaterally.  Patient was fitted with orthotics.  The same podiatrist gave opinion based on veterans history alone of wrestling injuries without any documentation that veterans left knee, bilateral ankle and hip complaints are as a result of ongoing degeneration due to increased stress of antalgic gait as a result of left leg being affected in service.  Same podiatrist reiterated his opinions in June 2004 and in April 2008.  The compensation and pension examination on record in December 2004 in the hospital indicated that the pain in the left ankle had started when he started working as a truck driver in 1980.  He denied any right ankle and left hip pain at that time.  Bilateral hip x-rays were negative.  Bilateral knee x-rays reveal degenerative arthritis of both knees.  Bilateral ankle and foot x-rays showed retrocalcaneal spur formation and ankles were bilaterally normal.  In July 2005 compensation and pension examination, veteran had additional problems of degenerative osteoarthritis of the lumbar spine which was attributed to gross obesity.
In June 2006 a radiologist DR B.. helped the veteran with extensive report attributing virtually veteran's all physical problems involving lower extremities to the service related injury to the left knee and antalgic gait.  This radiologist never examined the veteran but based entire report beyond the scope of his specialty merely on speculations.  In May 2010 VA compensation and pension examination noted that the patient at this time had also age-related changes with minor osteoarthritis of both hips and had attributed these changes to morbid obesity and age.
ORTHOPEDIC OPINION:- Based on my comprehensive review of the entire record supplied, without examination by any other orthopedic surgeon, postservice, my opinion is as follows.:-
I have lot of compassion for this veteran looking at his history of service, his volunteer work of fixing VW Bugs reserved for him from junk yards which he then donates to churches etc, In spite of his multi system disabilities, but one has to be factual when making specialist opinions.
I quote from page 34 of his long sworn testimony":- It gets tough but, you know God dealt me these cards and I am willing to play them....'  He was dealt these cards and thus, he was to have this motor vehicle accident at age of 17 years in a VW Bug as a passenger (He did not say whether he was in the front seat or seat belted (who wore seat belts in 1960) while driving back with school mate from a hunting trip, just nine months before entry into service, where he had injuries to his left knee, and he had the luck of having 'sue happy' mother and step father to collect $900 in 1960 for his injuries! He quickly bought a stick shift car for $60 in those days indicating the value of his settlement.
He was also dealt cards by nature that he had strong family history of Diabetes and hypertension, and obesity as a result.
All this translates to the following scenario:- A 17 years young man in 1959, sitting in front seat as a passenger in a Volkswagen beetle is involved in an accident.  The nature of the accident is not known in the record.  He gets sufficiently hurt in that accident that litigation follows and he collects a relatively hefty sum of $900 for that period.  
Nine months after he joins the service and within the same month, he complaints of the same left knee which was injured in the car accident.  He claims it was a trick knee and was treated with Ace bandage and APC.  He was seen by medics few times for the occasional mild complaints of the same knee and then clinically apparent patellar crepitus associated with traumatic chondromalacia during 3/4/1963 examination and finally in 1964 at the age of 22, is discharged from service without any record of left knee or left foot having any disability at the time of discharge according to documentation.
He then marries and has four children, plays base ball and foot ball with them and there is no history from 1964 to 1980 of any documentation of medical treatment for the knee or for any part of the lower extremities.  In 1980 he works as a truck driver with manual clutch and keeps working without going to any doctor until the age of 59 first-time when he seen by a podiatrist in 2001.  He was now being treated by the podiatrist's for bone spurs, flat feet with tendinitis needing orthotics for flatfeet and heel spurs.  No Orthopedic surgeon ever examined / treated the knee after his discharge from service.
By this time, the diabetes, the blood pressure and obesity has set in to play the role along with age and the type of manual laborer's job, leading to further deterioration of foot pain due to fatigue of flatfeet with bone spurs and increasing changes with advancing age in the knees and of course naturally lumbar spine  With pain radiating from the lumbar spine to the hips, he thinks it is a hip pain rather than the radiculopathy from the lumbar spine arthritis!!  That is why hip X-rays at that time were negative when his hips were examined.  (This is common complaint faced by orthopedic surgeons, where patient points to their gluteal areas claiming hip pain and even bring x-rays of the hips done rather than lumber spinal studies).  He was not examined by an orthopedic surgeon for his knees or for the spine.  He keeps on getting treatment from podiatrists who are not expected to examine above the ankle and are legally un-authorized to make any comments beyond their specialty of feet.  He then gets a written report from a very compassionate radiologist(DR B) with a long resume who once again goes beyond his specialty and without any examination of the patient makes a strong recommendation to connect all the patient's lower extremity disabilities to the service-connected injury of the left knee.  Somehow Dr. [B] restrained himself for not including the other disabilities for which the patient had claimed and then withdrew the claim on 3/27/2008 such as hearing loss, tinnitus, stomach problems, throat problems, , nose disability, headaches, vertigo and dizziness!!!
It is my humble opinion as an orthopedic surgeon, based solely on the review of the entire medical record and evidence in the testimonies by the patient himself, that this veteran had suffered from left traumatic chondromalacia patella as a result of hitting the knee against the dashboard during the unfortunate MV accident before joining the service.  That gave him as he named it "a trick knee" without significant clinical findings at the time of his joining service.  Because of his youth it did not translate into significant disability for years in service and thus he continued his work in the service for 4 years with occasional discomfort continued [w]ith his 'trick knee' which he brought with him into service.  He even enjoyed competitive wrestling although years later claimed ankle sprains during those sports activities without any documentation in the medical record, and after discharge from service, worked as a laborer and truck driver with clutch.  It is totally speculative for me to connect his service related minor complaints of occasional trick knee which was pre-existing to all the present disabilities of both lower extremities including spine.  Patient was suffering from diabetes, morbid obesity and hypertension and developmental flatfeet leading to obvious weight related bone spurs of the heels (commonly associated with diabetes and obesity) leading to left foot pain and gradually transitioning to bilateral lower extremity degenerative changes of the weight bearing joints and lumbar spine degenerative disease with advancing age-related changes.
"Yes! He was dealt these cards by God, and he has to play them but not by connecting them to his service in the navy."
One can also give an opinion under these very complex circumstances with a very convoluted, inconsistent history of this veteran, by asking this question:- What would be this veteran's condition if he never joined Navy??  He would no doubt, based on the recorded history and his own testimony, having traumatic chondro-malacia before joining service, flat feet, diabetes and morbid obesity and his long professional demands of a truck driver yet repairing junk cars to the level of functional 'bugs' for charitable causes, gradually would have the same progressive degeneration of weight bearing joints and lumbago by 2003. 

(emphasis original).

Analysis

On review of the record, the Board finds that the credible lay and medical evidence establishes that the Veteran clearly and unmistakably manifested traumatic chondromalacia of the left knee at the time he entered service in August 1960, and that such disability clearly and unmistakably was not aggravated beyond the normal progress of the disorder during active service.  Furthermore, the Board finds that chronic disabilities of both ankles, the right knee and both hips did not manifest in service, arthritis was not manifest during the first postservice year, and that current disability of the ankles, the right knee and the hips is not due to an event during active service.

At the outset, the Board observes that the Veteran has provided inconsistent recollections of events which occurred before and during service, which extends beyond 40 years at this point.  For example, at his hearing in June 2009, the Veteran adamantly denied that a left knee disability preexisted service.  He denied injuring his left knee prior to service.  See Transcript of June 2009 Board hearing, p. 9.  He also testified that he went through boot camp without any knee problems.  Id. at p. 3.  

Yet, the Veteran's STRs include his report of a car injury upon his entrance with further elaboration 5 days into active service of having occasional left knee give-way problems since the accident.  He further reported a history of left knee swelling which had taken 3 to 4 weeks to resolve.  This history was again provided in 1963.  In January 1963, a law firm contacted the service department for treatment information pertaining to this injury.  At his Travel Board hearing, the Veteran testified to receiving a legal settlement of $900 in 1959 which inconsistent with the denial of a left knee injury at all prior to service.  See Transcript of June 2009 Board hearing, p. 23.

Furthermore, the Veteran's testimony in June 2009 focused upon his injuring his left ankle while wrestling in service with no mention of a left knee wrestling injury.  His previous argument in received in June 2005 referred to a knee injury during a falling injury to the deck and not mentioning a left knee wrestling injury.  In May 2010, the Veteran informed a VA examiner that he recalled having left knee pain in service, but he could not remember any trauma to his left knee.

Yet, opinions from Drs. CNB and JJD rely upon a history of a left knee wrestling injury which is inconsistent with his June 2009 testimony.

Moreover, the examination report from Dr. CNB reflects the Veteran's assertion of only performing clerk or Yeoman duties aboard ship followed by a postservice history involving only white collar behind the desk type of work.  This history is inconsistent with that provided to the VA examiner in March 2002 wherein the Veteran reported a history of diving duties in service as well as working as a truck driver with a clutch transmission after service.

On this record, the Board must find that the Veteran is an unreliable historian with respect to events which occurred many decades below.  In resolving the inconsistent, and at times completely contradictory history provided (e.g., military and postservice duties), the Board finds greater probative value and reliability to the Veteran's recorded recollections in his STRs, as these events were contemporaneous in time to the events in question and bear a greater indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Thus, while the Board does not doubt the sincerity of the Veteran's current allegations, the Board finds that the Veteran is unable to accurately recall events which occurred more than 40 years ago.

With respect to the left knee, the record reflects that the Veteran underwent an induction examination in August 1960 which failed to reflect lay or medical evidence of a chronic left knee disability.  Thus, the presumption of soundness attaches to this claim.  38 U.S.C.A. § 1111.

The Board is also of the opinion that the credible lay and medical evidence clearly and unmistakably establishes that the Veteran had traumatic chondromalacia disability of the left knee which preexisted service.  This finding is partly based on the statements of the Veteran himself during active service.  On his entrance examination, the Veteran did report a preservice history of a "car injury" which was not further discussed.  Only 5 days later, the Veteran underwent an orthopedic evaluation wherein he reported a preservice history of left knee injury which resulted in 3 to 4 weeks of swelling followed by occasional episodes of give-way.  The Veteran provided a similar history to a military examiner in 1963.

Thus, the own history provided by the Veteran within 5 days of his entry into active service reflects a lay history of left knee injury with recurrent episodes of give-way since that injury.  The Board places significant probative weight to the Veteran's lay report of symptomatology at that time and later in 1963, as there is no reasonable basis of record to impeach the reliability of these statements.

Based upon these credible reports of symptomatology (the first of which was reported 5 days after service entry), along with consideration of the clinical findings in service, a VHA orthopedic surgeon has provided a clear, direct opinion that the Veteran suffered from left traumatic chondromalacia patella upon his entry into active service.  This analysis was based upon an extensive review of the pertinent history as reflected in the examination report itself, which includes negative initial left knee findings by military examiners.  The Board places significant probative value to this opinion based upon the examiner's expertise in the area of concern, and the obvious thoroughness and accuracy of reviewing the pre-service, in-service and post-service medical history of the Veteran.

On the other hand, the Board has considered the opinion of the military examiner upon induction who evaluated the Veteran as having a normal left knee.  However, as reflected in the STRs and the opinion of the VHA orthopedic surgeon, the Veteran's subjective symptomatology did not translate into positive physical findings until later in service.  Additionally, the Veteran underwent an orthopedic consultation only 5 days later due to a symptomatic left knee.  Thus, the probative value of the induction examiner's impression is greatly outweighed by the VHA orthopedic surgeon's impression which is based upon an accurate, retrospective analysis of the Veteran's entire medical history.

Additionally, the Board has considered the opinion of Dr. CNB who inferentially found that a left knee disability did not pre-exist service.  In making this assumption, Dr. CNB voiced his "understanding" that a Veteran's own report of medical history "could not be used against him" in determining whether a disability preexisted service.  Overall, the Board places significantly less probative value to Dr. CNB's opinion as he disregarded pertinent factual information of the Veteran's medical history which had been provided by the Veteran himself in service, and has been found to be credible and reliable by the Board.  See Harris, 203 F.3d at 1350-51 (Fed. Cir. 2000) (medical opinion based on a veteran's accurate lay account of preservice history, without review of contemporaneous clinical evidence or recorded history, constituted competent medical evidence).

The Board has also considered the opinion of Dr. JJD who attributed the Veteran's current left knee disability to a left knee injury while wrestling in service.  Similar to Dr. CNB, Dr. JJD does not consider at all the Veteran's credible factual history of a pre-service left knee injury with chronic symptomatology thereafter.  This factor alone significantly lessens the probative value of Dr. JJD's entire analysis.

The Board also observes that Drs. CNB and JJD refer to the Veteran's left knee disability beginning after a wrestling match injury to the left knee.  This analysis also significantly lessens the probative value of these opinions with regard to whether a left knee disability preexisted service.  First, these opinions ignore that the Veteran was evaluated for recurrent symptoms of give-way 5 days after service entry.  Second, these physicians rely on a history of the Veteran injuring his left knee during a wrestling match.  Yet, the Veteran's June 2009 testimony and March 2002 report to a VA examiner focused only on a left ankle injury while wrestling.  In argument presented in June 2005, the Veteran referred to a left knee injury when falling on a deck absent any reference to a wrestling injury.  In May 2010, the Veteran informed a VA examiner that he could not recall a left knee trauma occurring during service.

In the Board's opinion, upon review of the Veteran's testimony in the context of the entire evidentiary record, the Board finds that any allegation that the Veteran first experienced left knee pain after a wrestling match injury is not credible or consistent with the recorded history.  The Veteran specifically denied knowledge of a left knee trauma to a VA examiner in May 2010, and the general thrust of his testimony before the undersigned involved a left ankle injury during a wrestling match during service.  He never once testified to a left knee wrestling injury.

Thus, the Board rejects the premise of both Drs. CNB and JJD that a left knee disability first resulted from a wrestling match injury as the record establishes that a left knee injury first occurred prior to service, and the Board further finds that the alleged history of a left knee wrestling injury during service is factually untrue.

The Board next finds that that the Veteran's preexisting traumatic chondromalacia of the left knee clearly and unmistakably was not aggravated beyond the normal progress of the disorder during active service.  In so finding, the Board places the greatest probative value to the opinion of the VHA examiner who stated that he had "no doubt" that the Veteran would have experienced the current degree of left knee disability whether or not he served on active military duty.  This examiner also referred to the Veteran left knee as not translating into "significant disability" until many years after service.

On the other hand, the Board places significantly less probative weight to the opinions of Drs. CNB and JJD who have opined that a left knee disability first resulted from a wrestling match injury.  First, the Board has found that a left knee disability had existed prior to active service.  Second, the Board has rejected the apparent allegation that the Veteran suffered a left knee injury while wrestling as being factually untrue.  Thus, these opinions are significantly defective and entitled to little, if any, probative weight.  

With respect to the left ankle disability, the Veteran recalls injuring his left ankle during a wrestling match which is accepted as credible.  He has reported chronic pain since that injury, but his current recollections are not consistent with the entire evidentiary record.  There is no recorded complaint of left ankle pain in the STRs or for many years after service.  The Veteran's treating physician referenced being unaware that the Veteran was experiencing left ankle problems until 2001.  In May 2010, the Veteran presented an extremely vague recollection of "injury to his left ankle in the service, but he does not remember the time and how he got injured."  A military examiner upon discharge did not find the existence of a chronic left ankle disability.

Overall, the Veteran has not provided a persuasive history of chronic left ankle pain since service.  As indicated above, the Board has specifically found the Veteran to have provided an inconsistent and sometimes contradictory history regarding his left knee disability.  In this context, his testimony of recurrent/persistent symptoms of left ankle disability since service is deemed not credible.  Thus, the Board finds that awarding service connection on the basis of persistent disability since service under 38 C.F.R. § 3.303(b) is not warranted.

The Board notes that the Veteran's spouse recalls the Veteran experiencing left ankle pain since "1975," but she does not have personal knowledge of actual left ankle symptomatology in service or within a decade of service discharge.  Thus, her statement holds little probative value.

With respect to the etiology of the current left ankle disability, the Board first observes that a chronic left ankle disability was not noted until many decades after service discharge.  The VHA examiner has attributed the current left ankle and foot disabilities to the Veteran's morbid obesity, professional demands as a truck driver, and progressive degeneration of weight bearing joints.  This is similar to the April 2011 opinion of a VA Board-certified physician in Physical Medicine and Rehabilitation who opined that the Veteran has osteoarthritis of the left ankle which is more consistent with the natural history of osteoarthritis, and unrelated to service.

On the other hand, the Veteran has provided opinion from Dr. JJD that the Veteran's left knee injury in service caused a gait abnormality which "as likely as not" caused disability of the left ankle due to an abnormal gait.  Yet, this examiner's clinical notes reference the Veteran has injuring his left foot and ankle in service.  This discrepancy is unexplained.  Similarly, Dr. CNB has opined that the Veteran's current left ankle problems were caused in part to left knee degeneration due to an antalgic gait.

As held above, the Board finds that the Veteran had a left knee disability which preexisted service and was not aggravated therein.  Thus, if the premise for the opinions of Drs. CNB and JJD is to be accepted, then the Veteran's left ankle disability is due to a nonservice-connected cause - nonservice-connected left knee disability.  The opinions from both CNB and JJD do not link any current disability of the left ankle directly to the left ankle injury alleged by the Veteran.  Thus, the opinions of Drs. CNB and JJD are substantially outweighed by that of the VHA examiner.

The Veteran has also sought to establish service connection for disability of the right knee, right ankle, left hip and right hip primarily on the basis of being proximately due to left knee disability.  As service connection for left knee disability is being denied, there is no legal basis to award service connection for these disabilities on a secondary basis.

The Board observes that an October 1961 orthopedic consultation briefly references left hip pain after an injury to the left quadriceps muscle.  There is no further reference to left hip complaints.  In the present appeal, there has been no lay allegation of persistent or recurrent symptoms of right knee, right ankle, left hip and right hip pain since service.  There is also no lay or medical opinion relating current disability of the right knee, right ankle, left hip and right hip pain other than on a secondary basis to left knee disability.  

In so holding, the Board has carefully considered the wording of the opinion by Dr. JJD who opines that all disability of all of the Veteran's joints are due to left knee injury and the resultant degenerative process.  His opinion otherwise references wrestling "injuries" which resulted in these disabilities without further specification.  This vague phraseology is insufficient to support a basis to service connect these claims.

The Board next notes that it is not argued or reasonably shown that arthritis of any of the joints in question manifested to a compensable degree within the first postservice year.  Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application.

Finally, the Board has considered the personal opinions and beliefs of the Veteran and his spouse regarding the etiology of his joint complaints.  Their opinions, however, are greatly outweighed by the opinion of the VHA examiner who possesses greater expertise and training to speak to the complicated medical issue at hand.  There is no doubt of material fact to be resolved in the Veteran's favor.  Thus, the claims must be denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed his left ankle disability claim in April 2002.  A pre-adjudicatory notice was not sent.  This notice defect was cured with a September 2003 RO letter which advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties on the part of himself and VA in developing his claim.  The timing deficiency was cured with readjudication of the claim in the February 2007 Statement of the Case (SOC).

The Veteran filed his service connection claim for left knee disability in February 2004.  He filed service connection claims for right ankle and knee disabilities in July 2004.  He filed service connection claim for both hips in September 2004.  RO pre-adjudicatory letters dated August and September 2004 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims as well as the relative duties on the part of himself and VA in developing his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As all of the claims remain denied, there is no prejudice accruing to the Veteran regarding inadequate notice pertaining to the downstream issues of establishing a disability rating and effective date of award should service connection be established.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and SPRs.  These records appear complete, and there is no allegation of any specific STR which is outstanding.

The RO has also obtained the Veteran's identified VA clinical records.  The Board is unaware of any additional records in the possession of a federal agency, such as VA clinical records or documents pertaining to disability claims with the Social Security Administration, which are relevant to the claims at hand.  

Furthermore, there are no outstanding requests for VA to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  

VA has also obtained medical opinions in this case as necessary to decide the claims.  As addressed above, the Board has found deficiencies in both VA and private medical opinions of record.  As a result, the Board referred this case for expert medical opinion from a VHA orthopedic surgeon which was based on an accurate factual predicate as determined by the Board.  This was a permissible developmental judgment based upon the entire evidentiary record.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case unless VA can provide a reason for conducting such development).

The report received, dated January 2012, fully addresses all questions posed by the Board although not in the exact language requested in the action paragraph.  Given the unwavering opinion of this examiner, the Board finds that the opinion obtained speaks to clear and unmistakable evidence that the Veteran had a left knee disability which preexisted service and was not aggravated during active service.

Notably, the January 2012 VHA examiner provided a "colorful" discussion of the facts of this case and uttered a few sarcastic remarks regarding a private medical opinion of record.  Regardless, it appears to the Board that this VHA orthopedic physician provided an opinion objectively based on the evidentiary record.  The Board finds no bias concerns of this physician to warrant obtaining another opinion.

The Board further notes that the private examiner has expressed his personal opinion that he is more highly qualified to speak to the issue at hand than an orthopedic physician, which is perhaps part of the basis for the "colorful" VHA examiner opinion.  In this case, the Board finds that both examiners possess the requisite competence to speak to the issues at hand.  Notably, the Board decides this case not upon the relative qualifications of the examiners but rather the accuracy of the factual predicate for these opinions.

Finally, the Board remanded this claim in September 2009.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO has substantially complied with the prior remand orders.  The RO obtained a medical opinion as requested by the Board, but the Board found this examination report to be inadequate for rating purposes.  In the Board's opinion, the best cure for this developmental error was for expert review of the claims folder by a VHA examiner.

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to service connection for left knee disability is denied.

The claim of entitlement to service connection for right knee disability, to include as secondary to left knee disability, is denied.

The claim of entitlement to service connection for left ankle disability, to include as secondary to left knee disability, is denied.

The claim of entitlement to service connection for right ankle disability, to include as secondary to left knee disability, is denied.

The claim of entitlement to service connection for left hip disability, to include as secondary to left knee disability, is denied.

The claim of entitlement to service connection for right hip disability, to include as secondary to left knee disability, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


